       Case 3:21-mj-01013-JRK Document 2 Filed 01/12/21 Page 1 of 2 PageID 5



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

-vs-                                                Case No.    3:21-mj-1013-JRK

TAYLAR FRIERSON                           Defense Atty: Waffa Hanania, Esquire
                                              AUSA: Michael Coolican, Esquire



JUDGE            James R. Klindt        DATE AND TIME 1/12/2021
                 U. S. Magistrate Judge               3:05 p.m. – 3:23 p.m.
DEPUTY           Megan Chaddock         TAPE/         Digital
CLERK                                   REPORTER
INTERPRETER None Present                    PRETRIAL/        James Haskett
                                            PROBATION


                                 CLERK’S MINUTES

PROCEEDINGS:          INITIAL APPEARANCE RULE 5(c)(3)

Court requested presence of counsel for possible appointment. Waffa Hanania is
present.

Defendant arrested yesterday on a warrant issued out of the Western District of
Pennsylvania and brought to Court today.

Defendant advised of rights, charge, penalties, and special assessment.

Defendant requested court appointed counsel. Defendant placed under oath and
questioned regarding financial condition. Court will appoint the Federal Public
Defender. Order to enter.

Defendant advised of her right to an identity hearing and Rule 20 Transfer
Provision.

Government=s motion for detention.

                                                            [Continued to Page Two]
       Case 3:21-mj-01013-JRK Document 2 Filed 01/12/21 Page 2 of 2 PageID 6


United States v. Taylar Frierson
Case No.: 3:21-mj-1013-JRK
Page Two
______________________________________________________________________________

The parties joint oral motion to continue the detention hearing is GRANTED.

Detention and Identity hearings set for Friday, January 15, 2021, at 3:00 p.m.

Order of Temporary Detention to enter.
